Title: From Thomas Jefferson to the American Philosophical Society, 28 January 1797
From: Jefferson, Thomas
To: American Philosophical Society


                    
                        Gentlemen
                        Monticello Jan. 28. 1797.
                    
                    I have duly recieved your favor of the 7th. inst. informing me that the American Philosophical society have been pleased to name me their President. The suffrage of a body which comprehends whatever the American world has of distinction in philosophy and science in general is the most flattering incident of my life, and that to which I am the most sensible. My satisfaction would be complete were it not for the consciousness that it is far beyond my titles. I feel no qualification for this distinguished post but a sincere zeal for all the objects of our institution, and an ardent desire to see knowlege so disseminated through the mass of mankind that it may at length reach even the extremes of society, beggars and kings. I pray you, gentlemen, to testify for me to our body, my sense of their favor, and my dispositions to supply by zeal what I may be deficient in the other qualifications proper for their service, and to be assured that your testimony cannot go beyond my feelings.
                    Permit me to avail myself of this opportunity of expressing the sincere grief I feel for the loss of our beloved Rittenhouse. Genius, science, modesty, purity of morals, simplicity of manners, marked him as one of nature’s best samples of the perfection she can cover under the human form. Surely no society, till ours, within the same compass of time ever had to deplore the loss of two such members as Franklin and Rittenhouse: Franklin, our Patriarch the ornament of our age and country, whom Philosophy and Philanthropy announced the first of men, and whose name will be as a star of the first magnitude in the firmament of  heaven, when the memory of his companions of the way will be lost in the abyss of time and space. With the most affectionate attachment to their memory, and with sentiments of the highest respect to the society, and to yourselves personally I have the honor to be Gentlemen Your most obedient & most humble servt
                    
                        Th: Jefferson
                    
                